Name: Commission Regulation (EC) NoÃ 204/2008 of 4 March 2008 fixing the import duties applicable to semi-milled and wholly milled rice from 5 March 2008
 Type: Regulation
 Subject Matter: EU finance;  plant product;  trade
 Date Published: nan

 5.3.2008 EN Official Journal of the European Union L 60/21 COMMISSION REGULATION (EC) No 204/2008 of 4 March 2008 fixing the import duties applicable to semi-milled and wholly milled rice from 5 March 2008 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), and in particular Article 11 thereof, Whereas: (1) Based on the information transmitted by the competent authorities, the Commission notes that import licences for semi-milled or wholly milled rice falling within CN code 1006 30 have been issued in respect of 192 418 tonnes for the period from 1 September 2007 to 29 February 2008. The import duty for semi-milled and wholly milled rice falling within CN code 1006 30 must therefore be adjusted. (2) As the applicable duty must be fixed within 10 days of the end of the period mentioned above. This Regulation should come into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The import duty for semi-milled and wholly milled rice falling within CN code 1006 30 shall be EUR 175 per tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). Regulation (EC) No 1785/2003 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as of 1 September 2008.